DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Acknowledgement is made of amendment filed on 11/29/2021 in which claims 1 and 10 are currently amended while claims 11-14 have been newly added. By this amendment, claims 1-14 are now pending in the application.
Allowable Subject Matter
Claims 1-14 are allowed over the prior art of record.
The prior art of record either taken alone or in combination thereof fails to teach or reasonably suggest, in the claimed combination,
As in claim 1: an electronic control device, including among other patentable features, “…a second arithmetic unit separately provided from the first arithmetic unit for controlling the travel of the vehicle in place of the first arithmetic unit at a first arithmetic unit abnormal time, and the controlling of the travel of the vehicle is performed (a) by outputting the inverter control signal to the inverter and (b) by outputting a relay control signal to the first relay means for bringing the first relay means to the conductive state, wherein when (i) the start switch of the vehicle is turned off at the first arithmetic unit abnormal time when the first arithmetic unit is abnormal, and (ii) thereafter the start switch of the vehicle is turned on, the second arithmetic unit (a) determines whether a voltage of the smoothing capacitor satisfies a connection condition of the first relay means, and (b) upon having a positive determination about a satisfaction of the connection condition, switches the first relay means to the conductive state by outputting the for switching a current/power supply path between a system start-up time and a vehicle travel time, for enabling a control of the travel of the vehicle, and the first relay means is provided between the high voltage battery and the inverter for the switching of the current/power supply path between the start-up time and the vehicle travel time”.
Claims 2-10 depend either directly or indirectly from claim 1 and thus are also allowed for the same reasons.
As in claim 11: An electronic device including among other patentable features, “…a second arithmetic unit separately provided from the first arithmetic unit for controlling the travel of the vehicle in place of the first arithmetic unit at a first arithmetic unit abnormal time, and the controlling of the travel of the vehicle is performed (a) by outputting the inverter control signal to the inverter and (b) by outputting a relay control signal to the first relay means for bringing the first relay means to the conductive state, wherein when (i) the start switch of the vehicle is turned off at the first arithmetic unit abnormal time when the first arithmetic unit is abnormal, and (ii) thereafter the start switch of the vehicle is turned on, the second arithmetic unit (a) determines whether a voltage of the smoothing capacitor satisfies a connection condition of the first relay means, and (b) upon having a positive determination about a satisfaction of the connection condition, switches the first relay means to the conductive state by outputting the relay control signal to the first relay means, for enabling a control of the travel of the vehicle, the first group of the relay means include a positive electrode side relay provided at a position between a positive electrode of the high voltage battery and the inverter, and a negative electrode side relay provided at a position between a negative electrode of the high voltage battery and the inverter, and the second group of the relay means include the positive electrode side relay provided at a 
As in claim 12: An electronic device including among other patentable features, “…wherein (i) the controlling of the first and second relay means is further performed by switching the second relay means to the conductive state at the start-up time of the vehicle due to the turning on of the start switch, and (ii) the controlling of the first and second relay means thereafter is further performed by switching the first relay means to the conductive state in place 9Serial No. 16/893,618Attorney Docket No 01_3770 of the second relay means and by keeping the first relay means in the conductive state; a second arithmetic unit separately provided from the first arithmetic unit for controlling the travel of the vehicle in place of the first arithmetic unit at a first arithmetic unit abnormal time, and the controlling of the travel of the vehicle is performed (a) by outputting the inverter control signal to the inverter and (b) by outputting a relay control signal to the first relay means for bringing the first relay means to the conductive state; and a discharger configured to perform a discharge process for discharging electric charge charged in the smoothing capacitor, wherein when (i) the start switch of the vehicle is turned off at the first arithmetic unit abnormal time when the first arithmetic unit is abnormal, and (ii) thereafter the start switch of the vehicle is turned on, the second arithmetic unit (a) determines whether a voltage of the smoothing capacitor satisfies a connection condition of the first relay means, and (b) upon having a positive determination about a satisfaction of the connection condition, switches the first relay means to the conductive state by outputting the relay control signal to the first relay means, for enabling a control of the travel of the vehicle, the discharger performs the discharge process and immediately discharges the electric charge of the smoothing capacitor when the start switch of the vehicle is turned off when the first arithmetic 
Claims 13-14 depend directly from claim 12 and thus are allowed for the same reasons.
Citation of Prior Art
For a list of related prior art references not mentioned above but disclose related apparatus or method, see Form PTO-892.
WO 2016027427 to Nakamoto discloses a control device that controls a drive circuit for driving an in-vehicle electric motor.
US 2012/0062158 to Itou discloses the general state of the art regarding an electronic control-apparatus for a vehicle.
USPAT 11,001,162 to Yamada et al., (Yamada) discloses a vehicle power supply device and method for controlling vehicle power supply device.
USPAT 10,710,606 to Tsujioka et al., (Tsujioka) discloses the general state of the art regarding an electric power supply apparatus and vehicle.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M'BAYE DIAO whose telephone number is (571)272-6127. The examiner can normally be reached M-F; 9:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

M'BAYE DIAO
Primary Examiner
Art Unit 2859



/M BAYE DIAO/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        December 17, 2021